Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filed on 12/23/2021, in which claims 2, 12 have been cancelled, claims 16-22 have been added, claims 1, 3-11, 13-22 are presented for the examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 3, 5-6, 8-9, 11, 13-16, 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2004/0221024, referred herein after Yamada) in view of Nakamura ( US 6,751,795).



		
As per claim 1, 11, 15, Yamada discloses an image forming apparatus for backing up an application, the image forming apparatus comprising: 
a memory (Fig. 10B, 714, [0097]-[0099]);
a communication interface (Fig. 10B, [0098], a local area network  interface (LAN) 717); and 
at least one processor, wherein the at least one processor (Fig. 10B, 711);
determines whether an installation file of an application to be backed up is present in the memory, determines whether the installation file of the application to be backed up is present in the memory, and determines, when the installation file of the application to be backed up is present in the memory, whether the installation file present in the memory is readable from the memory, ([0039], [0077], “The agent 12 should always access the management log file 10 and check the progression state of installation in the client 200 before the installation of a file is performed.”, agent checks for status of installation file before installing, (Fig. 2, S2, S3, if determining that the HD of client (which stores the installation file (Fig. 1)) is damaged, it is interpreted as installation file is not readable;

Yamada does not specifically discloses obtains, when the installation file of the application to be backed up is not present in the memory or readable from the memory, the installation file of the application to be backed up from an external storage device or a server via the communication interface, and stores the installation file obtained from the external storage device or the server in the memory, and generates a backup file based on the obtained installation file;

However, Nakamura discloses obtains, when the installation file of the application to be backed up is not present in the memory or readable from the memory, the installation file of the application to be backed up from an external storage device or a server via the communication interface, and stores the installation file obtained from the external storage device or the server in the memory, and generates a backup file based on the obtained installation file (Fig. 1, Col. 2, lines 62- Col. 3, lines 1-12, “The difference detector 111 compares files, which are installed and stored in the storage medium 121 in the computer 12, with files which are stored in the storage medium 114 in the software installation system 11, and outputs the list describing the presence or absence of the files and the differences in content between the files. Based on the file content difference list, the file operation determination device 112 selects one of the operations of addition, replacement, and deletion for each file, and outputs a file operation list. According to the file operation list, the installer 113 copies files, which are not stored in the storage medium 121 in the computer 12 or which were updated, from the storage medium 114 in the software installation system 11 to the storage medium 121” the difference detector checks for presence of installation files and if there is changes detected then the installation file is stored into from the external storage device);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nakamura’s method for software installation into Yamada’s method for setting environment of client in client/server system because one of the ordinary skill in the art would have been motivated to save time by not downloading incomplete/corrupt setup package.

As per claim 3, 13, 16, Nakamura discloses the image forming apparatus of claim 1, wherein the at least one processor: determines, when the installation file present in the memory is readable from the memory, whether the installation file present in the memory is modified, and in response to the determination that the installation file present in the memory is modified, obtains the installation file of the application to be backed up from the external storage device or the server via the communication interface (Fig. 1, Col. 2, lines 62- Col. 3, lines 1-12,the differences/modified files are being copied from external storage device as claimed).

 As per claim 5, 14, 18, Nakamura discloses the image forming apparatus of claim 1, wherein the at least one processor: determines whether the installation file present in the memory is a latest version when the installation file present in the memory is readable from the memory, and in response to the determination that the installation file present in the memory is not the latest version, obtains the installation file of the application to be backed up from the external storage device or the server via the communication interface (Fig. 1, Col. 2, lines 62- Col. 3, lines 1-12,the older version files from the latest versions are being copied from external storage device as claimed).

As per claim 6, 19, Yamada discloses the image forming apparatus of claim 1, wherein, when access to the memory is blocked, the at least one processor determines that an installation file of the application to be backed up is not readable from the memory ([0058]-[0059]).


As per claim 8, 21, Yamada discloses the image forming apparatus of claim 1, wherein the at least one processor: obtains a user input of an external device via the communication interface, and determines the application to be backed up based on the obtained user input of the external device ([0035], [0059]).


As per claim 9, 22, Yamada discloses the image forming apparatus of claim 1, wherein the at least one85674395 21 processor: generates the backup file based on data about a setting value of the application to be backed up and on the obtained installation file, and transmits the backup file to the memory ([0046], [0088]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 17, 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Nakamura in view of McGuire et al. (US 6,493,871, referred herein after McGuire).


As per claim 4, 17, neither Yamada nor Nakamura specifically discloses the image forming apparatus of claim 3, wherein the at least one processor determines whether the installation file present in the memory is modified based on a determination of an integrity of the installation file present in the memory;

However, McGuire discloses the at least one processor determines whether the installation file present in the memory is modified based on a determination of an integrity of the installation file present in the memory (Col. 13, lines 6-12, setup package is checked for missing files or errors);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of McGuire’s method of downloading updates for software installation into Yamada’s method for setting environment of client in client/server system and Nakamura’s method for software installation because one of the ordinary skill in the art would have been motivated to save time by not downloading incomplete/corrupt setup package.


As per claim 7, 20, neither Yamada nor Nakamura specifically discloses the image forming apparatus of claim 1, further comprising a user interface via which a user input is obtained, wherein the at least one processor determines the application to be backed up based on the user input obtained via the user interface;

However, McGuire discloses a user interface via which a user input is obtained, wherein the at least one processor determines the application to be backed up based on the user input obtained via the user interface (Fig. 12, Col. 15, lines 5-28, user is prompted to make selection for the components of the software product);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of McGuire’s method of downloading updates for software installation into Yamada’s method for setting environment of client in client/server system and Nakamura’s method for software installation because one of the ordinary skill in the art would have been motivated to save time by not downloading incomplete/corrupt setup package.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Nakamura in view of Falck et al. (US 2006/0274669, referred herein after Falck).



As per claim 10, neither Yamada nor Nakamura specifically discloses the image forming apparatus of claim 1, wherein, when the installation file of the application to be backed up is not present in the memory, the at least one processor obtains the installation file of the application to be backed up, via the communication interface, from an external storage device that includes the installation file of the application to be backed up and is at a closest position to the image forming apparatus;

However, Falck discloses when the installation file of the application to be backed up is not present in the memory, the at least one processor obtains the installation file of the application to be backed up, via the communication interface, from an external storage device that includes the installation file of the application to be backed up and is at a closest position to the image forming apparatus ([0013], [0014], discovering imaging services within closest proximity);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Falck’s discovering proximate apparatus and services into Yamada’s method for setting environment of client in client/server system and Nakamura’s method for software installation because one of the ordinary skill in the art would have been motivated to provide stability, high speed transfer of data.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Reference Muzammil teaches a method for validating the integrity of computer software installer files prior to installation of computer software.

Reference Brunet teaches a software application is provided for a user to select a backed up data file and specify a task to be performed by an online service provider on the selected file. The application automatically connects to the online service provider and uploads the selected file for the online service provider to perform the task. Tasks that can be performed include printing, sharing, viewing, playing and archiving the selected file.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114